Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 23rd, 2022 has been entered.
 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claim 4 is rejected under 35 U.S.C. 101 because the claimed invention as a whole, considering all claim elements both individually and in combination, is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
As summarized in the 2019 Patent Subject Matter Eligibility Guidance, subject matter eligibility is determined based on a Two-Part Analysis for Judicial Exceptions.  In Step 1, it must be determined whether the claimed invention is directed to a process, machine, manufacture or composition of matter.  The instant application includes claims concerning a method of participating in a lottery (i.e., a method) in claim 4.
In Prong 1 of Step 2A, it must be determined whether the claimed invention recites an Abstract Idea, Law of Nature or a Natural Phenomenon.
In particular exemplary presented claim 4 includes the following underlined claim elements:
4. A method of participating in a lottery comprising: 
providing a computer having a portal in communication with a financial institution, the computer is at a remote location than the financial institution  
participating in lottery via the portal by selecting a plurality of numbers via the computer;
allowing the lottery to finish; 
verifying through the portal a prize value of the selected plurality of numbers; and 
redeeming winning number for the allotted prize value.

The claim elements underlined above, concern Certain Methods of Organizing Human Activity including commercial interactions and managing personal behavior or relationships that have been identified by the courts as Abstract Ideas.
As the exemplary claim recites an Abstract Idea, Law of Nature or a Natural Phenomenon it is further considered under Prong 2 of Step 2A to determine if the claim recites additional elements that would integrate the judicial exception into a practical application.  Wherein the practical applications are set forth by MPEP §2106.05(a-c,e) are broadly directed to: the improvement in technology, use of a particular machine and applying or using the judicial exception in a meaningful way beyond generally linking the use thereof to a technology environment.  Limitations that explicitly do not support the integration of the judicial exception in to a practical application are defined by MPEP 2106.05(f-h) and include merely using a computer to implement the abstract idea, insignificant extra solution activity, and  generally linking the use of the judicial exception to a particular technology environment or field of use.
With respect to the above the claimed invention is not integrated into a practical application because it does not meet the criteria of MPEP §2106.05(a-c,e) and although it is performed on a computer with a portal, it is not directed to a particular machine because the hardware elements are not linked to a specific device/machine and would reasonable include other networked devices such as generic computers,  smart phones, game consoles, automated teller machines, slot machines and the like.  Accordingly, the claims limitations are not indicative of the integration of the identified judicial exception into a practical application, and the consideration of patent eligibility continues to step 2B.

Step 2B requires that if the claim encompasses a judicially recognized exception, it must be determined whether the claimed invention recites additional elements that amount to significantly more than the judicial exception.  The additional element(s) or combination of elements in the claim(s) other than the abstract idea(s) per se including a computer with a portal amount(s) to no more than: (i) mere instructions to implement the idea on a computer, and/or (ii) recitation of generic computer structures that serves to perform generic computer functions that are well-understood, routine, and conventional activities previously known to the pertinent industry per the applicant’s description (Applicant’s specification Paragraphs [0012]-[0014]). Viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  
Accordingly, as presented the claimed invention when considered as a whole amounts to the mere instructions to implement an abstract idea [i.e. software or equivalent process steps] on a generic computer [i.e. controller or processor] without causing the improvement of the generic computer or another technology field.
The applicant’s specification is further noted as supporting the above rejection wherein neither the abstract idea nor the associated generic computer structure as claimed are disclosed as improving another technological field, improvements to the function of the computer itself, or meaningfully linking the use of an abstract idea to a particular technological environment (Applicant’s specification Paragraphs [0012]-[0014]).  In particular the applicant’s specification only contains computing elements which are conventional and generally widely known in the field of the invention described, and accordingly their exact nature or type is not necessary for an understanding and use of the invention by a person skilled in the art per the requirements of 37 CFR 1.71.  Were these elements of the applicant’s invention to be presented in the future as non-conventional and non-generic involvement of a computing structure, such would stand at odds with the disclosure of the applicant's invention as found in their specification as originally filed.
“[I]f a patent’s recitation of a computer amounts to a mere instruction to ‘implemen[t]’ an abstract idea ‘on . . .a computer,’ . . . that addition cannot impart patent eligibility.” Alice, 134 S. Ct. at 2358 (quoting Mayo, 132S. Ct. at 1301). In this case, the claims recite a generic computer implementation of the covered abstract idea.
Therefore, the listed claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ovalle et al (US 2016/0358408) in further view of LUTNICK et al (US 2008/0182644).

Claim 4:  The combination of Ovalle & LUTNICK teaches the method of participating in a lottery comprising:
providing a computer having a portal in communication with a financial institution (Ovalle Abstract; Paragraphs [0324], [0330]), the computer is at a remote location than the financial institution (LUTNICK Paragraph [0414]); 
participating in lottery via the portal by selecting a plurality numbers via computer(Ovalle Paragraphs [0004], [0324], [0342], [0505] & LUTNICK Paragraph [0147); 
allowing the lottery to finish(Ovalle Paragraph [0336]); 
verifying through the portal a prize value of the selected plurality of numbers (Ovalle Paragraphs [0333], [0336]); and 
redeeming winning number for the allotted prize value(Ovalle Paragraphs [0330], [0336]). Specification 
Ovalle teaches the invention as presented above including the communication with financial institution (Ovalle Abstract; Paragraphs [0324], [0330]).  While the prior art of Ovalle does not explicitly teach that the computer is at a remote location than the financial institution, this feature taught in an analogous game and lottery related invention of LUTNICK (LUTNICK Paragraph [0268], [0414]).  It would have been obvious to one of ordinary skill in the art before the earliest effective filing date of the claimed invention to have incorporated the ability of the computer to communicate with the financial institution when remotely located from the financial institution as taught by LUTNICK in the invention of Ovalle to provide the predictable and expected result of enabling he purchase of Lottery games and/or the deposit of lottery winnings regardless of the location of the computer.

Response to Arguments
Applicant's arguments filed February 17th, 2022 have been fully considered but they are not persuasive. 
Commencing on page 3 of the applicant’s above dated remarks, the applicant proposes that the rejections of claims under 35 U.S.C. §101 have been addressed through “Appropriate correction”.  It is unclear in what manner the applicant believes that they have overcome the rejections of claims under 35 U.S.C. §101 and while amendments to the pending claim are noted, review of the same does not support subject matter eligibility as proposed and accordingly the rejection of claims under 35 U.S.C. §101 is respectfully maintained as presented herein above.
Continuing on page 3 of the applicant’s above dated remarks the applicant proposes that the claim as amended include features including “a shield that pivotally attached to a headband and is configured to pivotally secured to both ends of the headband” that are not provided for by the prior art as applied.  It is respectfully noted that the proposed distinction is not reflective of the pending claim limitations and accordingly cannot support the distinction as proposed.
Continuing on pages 4 and 5 the applicant presents that the prior art of  Ovalle is proposed as not teaching the claimed features as amended.  Responsive thereto and an updated search reflective of the presented claim amendments the pending claim is now rejected under the combination of combination of Ovalle & LUTNICK as applied herein above.
In view the preceding, the rejection of claims is respectfully maintained as presented herein above.Attorney Docket No. 4141 TH-1 NCG
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT E MOSSER whose telephone number is (571)272-4451.  The examiner can normally be reached on M-F 6:45-3:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/R.E.M/Examiner, Art Unit 3715  
/DAVID L LEWIS/Supervisory Patent Examiner, Art Unit 3715